Clermont App. No. CA96-05-045. This cause is pending before the court as a discretionary appeal and a claimed appeal of right.
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court that the Clerk of this court shall refuse future filings by appellant in connection with Clermont County Court of Appeals case No. CA96-05-045, James Smith v. Ohio Department of Human Services, except that appellant may file one notice of appeal to appeal the final decision of the Clermont County Court of Appeals in the case.